Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

CIVIL ACTION
COURTNEY JACKSON,
Plaintiff : CIVIL ACTION NO.
© : JURY TRIAL DEMANDED
GALMAN GROUP, LTD. d/b/a THE GALMAN
GROUP
Defendants COMPLAINT
COMPLAINT
INTRODUCTION

Plaintiff, Courtney Jackson (“Plaintiff”), by and through her attorney, Gerald B. Baldino,
III, Esq., brings this action against the herein named Defendant, Galman Group, Ltd. d/b/a The
Galman Group (hereinafter “Galman”), for unlawful discrimination in violation of 42 U.S.C.
Section 1981. Plaintiff seeks damages, including compensatory, liquidated, punitive, attorneys’

fees, and all other relief that this Court deems appropriate, and respectfully represents as follows:

PARTIES
1. Plaintiff, Courtney Jackson, is a citizen of the United States and citizen of the
Commonwealth of Pennsylvania.
2. Plaintiff is African-American/black, and at all times material hereto was an

employee of Defendant within the meaning of the statute that forms the basis of this matter.
3. Defendant, Galman Group, Ltd. d/b/a The Galman Group (“Galman”) is a
Pennsylvania corporation with its principal place of business located at 261 Old York Road,

Jenkintown, PA 19046.
Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 2 of 9

4, At all times material hereto, Defendant was an employer within the meaning of the
statute which form the basis of this matter.

5. At all times material hereto, Defendant acted by and through its authorized agents,
servants, workmen, and/or employees acting within the course and scope of their employment with
Defendant and in furtherance of Defendant’s business.

JURISDICTION AND VENUE

6. The cause of action which form the basis of this matter arise under 42 U.S.C.A. §
1981.

7. The District Court has jurisdiction over Count I (Section 1981) pursuant to 42
U.S.C, §2000e-5 and 28 U.S.C. §1331.

8.. Venue is proper in the District Court under 28 U.S.C. §1391(b) and 42 U.S.C. §
2000e-5(f}(3).

GENERAL ALLEGATIONS

9. Plaintiff is a black African-American female.

10. ‘Plaintiff was hired by Galman on or about April 19, 2019 as a Leasing Consultant
for The Galman Group at the Pottsgrove Townhomes and Hillside Apartments in Montgomery
County, Pennsylvania.

11, Asa leasing consultant, Plaintiff was responsible for greeting prospective tenants,
presenting the features and benefits of the Pottsgrove Townhomes and Hillside Apartments
communities, securing lease agreements from qualified and interested prospective tenants, and
acting as a point of contact for current tenants.

12. =‘ Plaintiff was employed by Defendant for approximately six months until her

unlawful termination on or about September 30, 2019.
Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 3 of 9

13. At all times relevant throughout her employment, Plaintiff was a proficient
employee who performed her job duties in a highly competent and professional manner and
received satisfactory performance reviews.

14. Shortly after Plaintiff began working, Plaintiff's manager changed, and she came
to be primarily supervised by Masha Yost (Caucasian — hereinafter “Yost”).

15. Plaintiff also worked frequently with or around maintenance personnel, including
Steve (Caucasian - Last Name Unknown).

16. Throughout the course of her employment with Defendant, Plaintiff was subjected
to racial discrimination, harassment, and disparate treatment by Defendant’s non-black
management and co-workers.

17. Specifically, co-workers including Steve, would harass Plaintiff almost daily, and
make inappropriate comments about her race and appearance, including but not limited to (1)
making comments about her hair when worn in styles typical for women of color including but not
limited to asking her “what happened to your hair”; (2) telling Plaintiff that he liked certain foods
“like black people” (3) informing Plaintiff that “black people love watermelon” and making other
similar comments regarding stereotypes of African Americans; (4) making inappropriate
comments regarding confederate flags in some tenants apartments to Plaintiff; and (5) making off-
color, inappropriate jokes to Plaintiff based upon African-American stereotypes.

18. Steve would also impede Plaintiffs ability to work, including by changing all of
Plaintiff's passwords on her computer, which he stated was “on purpose just to be a dick.”

19. Steve would also routinely make inappropariate, derogatory comments about other
African-American tenants in front of Plaintiff, including but not limited to (1) referring to African-

American children in the community as “little black bastards” when talking to Plaintiff, (2) telling
Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 4 of 9

Plaintiff “I would shoot their asses if they came to my door and my dog would smell them before
they stepped inside” when referring to African-American men walking around the community, and
(3) making inappropriate comments about the appearances of African-American tenants when
around Plaintiff.

20. Frequently, these comments were made in the presence of Yost, who failed to
reprimand or discipline Steve or otherwise remedy the discrimination and harassment.

21. ~—‘ Plaintiff also specifically complained about the harassment and discriminatory
comments directly to Yost, who still failed to reprimand or discipline Steve or otherwise remedy
the discrimination and harassment.

22. Plaintiff likewise complained to Gordon McMullan (Caucasian), another
maintenance employee.

23. Instead, Defendant’s Caucasian managers and employees continued to subject
Plaintiff to hostility and animosity.

24. By way of example, Plaintiff was also excluded from important meetings and
conversations with the leasing team, however her Caucasian coworkers and management were
always in attendance.

25, Moreover, Plaintiff was denied accommodations which, upon information and
belief, were provided to similarly situated Caucasian employees.

26. By way of example, during the course of her employment Plaintiff informed
Defendant that she was pregnant, was going to have to undergo a scheduled c-section and requested
information on maternity leave.

27. During her employment, Plaintiff provided documentation to Defendant and Yost

regarding her pregnancy, doctor visits, and scheduled surgery as requested.
Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 5 of 9

28. Due to her pregnancy, in or about September 2019, Plaintiff requested an
accommodation from Yost in the form of less apartment unit tours, given the increased difficulty
in touring the property and units with prospective tenants while pregnant.

29. Upon information and belief, similar accommodations were granted to Caucasian
employees who were pregnant.

30. Instead of granting Plaintiff's request, Yost actually required Plaintiff to perform
more physical labor, including to conduct more tours, such as up to five or six in person tours a
day.

31. Plaintiff also requested maternity leave, which was denied.

32. | Upon information and belief, maternity leave was granted to Caucasian employees
who were pregnant.

33. Shortly before Plaintiff's scheduled -c-section surgery, on or about September 30,
2019, Plaintiff was informed that she was being terminated because she had not provided
documentation for her upcoming surgery.

34. Defendant’s stated reason for the termination of Plaintiff is pretextual for race
discrimination and/or retaliation, as Plaintiff had previously provided documentation and
information regarding her upcoming surgery to Defendants, including but not limited to during
phone calls in August and September of 2019.

35, The discrimination Plaintiff underwent continued even after her termination, while
she continued to reside at her unit in the Pottsgrove Townhomes.

36. In fact, Plaintiff was not allowed to renew her lease and was told that Defendant

was “cleaning up the neighborhood.”
Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 6 of 9

37. Plaintiff was discriminated against based on her race and color with respect to the
terms, conditions and/or privileges of her employment.

38. Plaintiff was terminated because of the harassment she was subjected to based on
her race and in retaliation for complaining about that harassment and discrimination.

39. The harassment that Ms. Jackson was subjected to was unwelcome, it was based on
her race, it was severe and pervasive, it was humiliating, and it unreasonably interfered with her
work performance. Plaintiff viewed the harassment as creating an abusive and hostile work
environment, as would a reasonable person under similar circumstances.

40. Defendant failed to prevent or address the discriminatory, hostile, and retaliatory
conduct referred to herein and further failed to take corrective and remedial measures to make the
workplace free of discriminatory, harassing and retaliatory conduct, despite Plaintiffs complaints.

41. The discriminatory and retaliatory conduct of Defendant was severe and/or
pervasive enough to make a reasonable person believe that the conditions of employment had been
altered and that a hostile work environment existed, and made Plaintiff believe that the conditions
of employment had been altered and that a hostile work environment existed.

42. | Under these circumstances, the retaliatory action that Plaintiff suffered after her
complaints of discrimination, termination of employment, would deter a reasonable employee
from exercising her rights.

43. As a direct and proximate result of the discriminatory and retaliatory conduct of
Defendants, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or
earning capacity including back and front pay, loss of benefits, pain and suffering, embarrassment,
humiliation, loss of self-esteem, mental anguish, and loss of life’s pleasures, the full extent of

which is not known at this time.
Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 7 of 9

44, Defendant acted with malice and/or reckless indifference to Plaintiffs federal and
state protected rights.

45, The conduct of Defendant, as set forth above, was outrageous under the
circumstances and warrants the imposition of punitive damages against Defendants.

46. Plaintiff's race was a motivating factor in Defendant’s improper and discriminatory
treatment of plaintiff.

47. Plaintiffs race was a determinative factor in Defendant’s improper and
discriminatory treatment of plaintiff.

48. Defendant acted with malice, reckless indifference and/or deliberate indifference
to Plaintiff's federally protected rights.

49. Upon information and belief, Defendant had a pattern or practice of discriminating
against African-American employees.

COUNT I - SECTION 1981

50. Plaintiff incorporates by reference the paragraphs above as if set forth herein in
their entirety.

51. By committing the foregoing acts of discrimination, harassment and retaliation,
Defendant has violated Section 1981.

52. Said violations were done with malice and/or reckless indifference toward the
federally protected rights of Plaintiff and their conduct warrants the imposition of punitive
damages.

53. Asadirect and proximate result of Defendants’ violation of Section 1981, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.
Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 8 of 9

54. The wrongful acts and conduct of Defendants were done with deliberate
indifference to the statutory and constitutional rights of Plaintiff.

55. No previous application has been made for the relief requested herein.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with
Defendants’ improper conduct, and specifically prays that the Court grant the following relief to
the Plaintiff by:

(a) declaring the acts and practices complained of herein to be in violation of Section 1981;

(b) enjoining and permanently restraining the violations alleged herein;

(c) entering judgment against the Defendants and in favor of the Plaintiff in an amount to
be determined;

(d) awarding compensatory damages to make the Plaintiff whole for all past lost earnings,
earning capacity and benefits, which Plaintiff has suffered or may suffer as a result of Defendant’s
improper conduct;

(e) awarding compensatory damages to Plaintiff for past and future pain and suffering,
emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiff has
suffered or may suffer as a result of Defendants’ improper conduct;

(f awarding Plaintiff such other damages as are appropriate under Section 1981;

(g) awarding Plaintiff the costs of suit, expert fees and other disbursements, and reasonable
attorney’s fees; and;

(h) granting such other and further relief as this Court may deem just, proper, or equitable
including other equitable and injunctive relief providing restitution for past violations and

preventing future violations.
Case 2:21-cv-04106-GAM Document1 Filed 09/16/21 Page 9 0f9

JURY DEMAND

Plaintiff demands a trial by jury of the claims asserted herein.

Date:
September 16, 2021

SACCHETTA & BALDINO

GERALD B. BALDINO, Ill, ESQUIRE
Attorney I.D. No. 326111

308 East Second Street

Media, PA 19063

P: (610) 891-9212

F: (610) 891-7190
gbaldino@sbattorney.com.

Attorney for Plaintiff
